UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2296



ELIZABETH HINSHAW,

                                              Plaintiff - Appellant,

          versus


HEAVYWEIGHT TITLE COMPANY, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:06-
cv-02340-JFM)


Submitted:   June 27, 2007                 Decided:   July 23, 2007


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Norris C. Ramsey, Baltimore, Maryland, for Appellant. James T.
Heidelbach, GEBHARDT & SMITH LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elizabeth Hinshaw appeals the district court’s order

granting the Defendant’s motion to dismiss her complaint pursuant

to Fed. R. Civ. P. 12(b)(6).      We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See Hinshaw v. Heavyweight Title Co., Inc.,

No. 1:06-cv-02340-JFM (D. Md. Nov. 14, 2006).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -